Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 06 Dec 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Claims 32, 40 and 45 add the following limitations;
“wherein the cutting edges are straight; 
wherein the cutting surfaces are each at least substantially planar”.
To start, Examiner will note that “substantially planar” has within its scope a cutting surface that is not planar.
Applicant has indicated that support for this can be found in paragraphs 0055,0106-0108 and 0111.  Examiner notes that the specification provided by Applicant was not numbered, so it is not entirely clear which paragraphs are being referred to, but it did get Examiner into roughly the right areas.
In these areas, and others, support can be found for a straight cutting edge, and also a curved cutting edge.  Support can also be found for a “substantially planar cutting surface”, a planar cutting surface, and a curved cutting surface.  No section of the specification could be found that discussed a non-planar but “substantially planar” cutting surface in conjunction with a straight cutting edge.


Claims 32,35-38,40,43,45 and 48-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, as discussed above.

Claims 32,35-38,40,43,45 and 48-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 32,40 and 45, it is not clear what are the boundaries of “substantially planar”.     Examiner has reviewed the disclosure and found no definition for the scope of “substantially”.  The prior art also does not help define the boundaries, as there is a great variety of gradations between planar and curved cutting surfaces, with no clear line about what would infringe and what would not infringe.  This phrase use to be acceptable, in former claim 34, because it was paired with an alternative curved plane, but that would not mesh with a straight cutting edge.
wherein the cutting surfaces of the plurality of cutting teeth are each angled towards the first contact point of each respective cutting tooth”.  Firstly, to say that a surface is angled relative to a point on that surface has no meaning.  To form an angle, you need at least two lines.  In this case, you have a surface and a point on that surface, so no angle is formed.  Secondly, it is not clear what “towards” adds.  Claims 40 and 45 have the same problem.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32,35,37,38,40,43,45,48,50 and 51 are rejected under 35 U.S.C. 102a1 as being anticipated by Gämmerler, who shows a cutting blade with all of the recited limitations as follows;
a radially outer peripheral edge (see figure 1), wherein the peripheral edge is a blade edge and is curved relative to the axis of rotation (see figure 1); and 
a plurality of cutting teeth (8) extending radially outwardly adjoining a slanted surface (3) of the cutting blade, wherein the slanted surface radially outwardly adjoins an end face (area of 7) of the cutting blade, and wherein the plurality of cutting teeth are disposed along the outer peripheral edge (see figure 1), 
wherein each cutting tooth of the plurality of cutting teeth includes a cutting surface (where 8 is pointing in figure 2) and a cutting edge (where 10 is pointing in 
wherein the second contact point has a second radius with respect to the center of rotation of the cutting blade, wherein the second contact point of each cutting edge includes a movement tangent line in the common cutting plane such that the movement tangent line and the second radius of each second contact point of each cutting edge intersect to form a right angle (see marked image below),

    PNG
    media_image1.png
    897
    766
    media_image1.png
    Greyscale
 
wherein the cutting edges are straight (see figure 1); 
wherein the cutting surfaces are each at least substantially planar (see figures 2,3); 
wherein the cutting surfaces of the plurality of cutting teeth are each angled towards the first contact point of each respective cutting tooth (not clear what the scope of this phrase is, but note tooth is tilted from radial in figure 1), and 
wherein the movement tangent line and the cutting edge intersect to form a lead angle β, wherein β is less than the right angle (note angle Beta in marked figure above).

For claim 35, note that all teeth have the same angle.
In regard to claim 37, note the angle Beta is about 12 degrees in the marked figure above.
With respect to claim 38, see figure 1.
For the remaining claims 40,43,45,48,50 and 51, see the analysis above. 

Claims 32,35-36,40,45 and 48-49 are rejected under 35 U.S.C. 102a1 as being anticipated by Dickover et al.(2006/0021487), who shows a cutting blade with all of the recited limitations, as best seen in the below marked figure;

    PNG
    media_image2.png
    839
    908
    media_image2.png
    Greyscale

	With respect to claims 32,40 and 45, due to the spiraling nature of the cutting edge (see figure 5), the radius becomes less and less as you progress from left to right in the figure above.  Accordingly, the radius of any given first contact point is less than the radius of the same-tooth second contact point.  This also means that the cutting edge is not perpendicular to the radius lines for each point.  In other words, the cutting edge forms a nonzero angle β or AsW with a movement tangent line, or with a line between two first contact points, or with a line between two second contact points.
	Note that Dickover’s teeth project adjacent to the slanted surface to the same extent that Applicant’s do.

With regard to claims 35 and 48, since Dickover’s blade spirals at a consistent rate, the angle β or AsW is the same for all teeth.
As for claims 36 and 49, it is clear that the angle β or AsW is greater than zero degrees, and considerably less than 10 degrees.
In regard to claims 38,43,51, not rejected here, Examiner notes that Dickover discloses a circular blade embodiment (paragraph 0037), but in the circular embodiment, the radius may be the same for the first contact point and the second contact point, and thus the cutting edge is not necessarily oblique to the radius.

Applicant's arguments have been fully considered.
Applicant’s new drawing has been accepted, and it overcomes the objection to the drawings.
Applicant’s claim amendments, changing “from” to “adjoining” has overcome that particular rejection under 112b.  Good work there on that subtle change.
Applicant argues that the term “cutting surface” is acceptable.  Examiner agrees to Applicant’s description of a cutting surface, and withdraws the 112b rejection for that term.
Applicant argues against the 112b rejection for “wherein the cutting surfaces of the plurality of cutting teeth are each angled towards the first contact point of each respective cutting tooth”, noting the definition for “angled cutting surface” in the specification.  The specification is understood, but the claim is still unclear.  Saying a st and 2nd planes.  Others like to use the 1st and 2nd points to define a direction of rotation, and then use that direction and one or two of the planes to define how the cutting surface is angled.  There are other ways as well, and Applicant is welcome to call the Examiner any time to discuss possible solutions.
Applicant’s claim amendments have successfully overcome the 102 rejection by Wilhelm.  Note the new rejection by Gämmerler in its place.
Applicant argues against the 102 rejection by Dickover, and first notes that the “slanted surface” is the one that adjoins surface 271c.  This is debatable.  Arguably, the slanted surface that adjoins 271c is part of the tooth, not part of the cutting blade.  Anyway, this question is moot, since any slanted surface adjoining the tooth works, within the scope of the claim.
Applicant then argues that Dickover’s cutting edges are not straight, and posits that they are naturally curved because the blade is involute shaped.  However, Applicant was not able to cite any source for the cutting edges being curved.  As seen in the figures, each cutting edge is straight, and there is nothing in the disclosure that indicates otherwise.  The grinding (300) cited by Applicant is for forming the grooves between the teeth, not for forming the cutting edges.
st contact point is radially inward of a 2nd contact point on a preceding tooth.  Please feel free to call if you would like to discuss possible amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724